COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Samuel Espinoza Rodriguez v. The State of Texas

Appellate case number:    01-13-00447-CR
                          01-13-00448-CR

Trial court case number: 1356098
                         1356099

Trial court:              182nd District Court of Harris County

        On July 25, 2014, appellant Samuel Espinoza Rodriguez filed “Appellant’s Motion for
Appellate Court to Order Remand and a New Trial in Accordance With Texas Rules of
Appellate Procedure – 34.6(f)(2)(3). Rodriguez amended this motion on August 20, 2014 with
“Appellant’s Motion in Support and to Amend Prior Motion for Appellate Court to Order
Remand and a New Trial in Accordance With Texas Rules of Appellate Procedure –
34.6(f)(1)(2)(3)(4).” Both motions are based on Rodriguez’s contention that parts of the record
are lost, missing, or destroyed.
       The motions are DENIED. A supplemental two-part court reporter’s record was filed on
July 30, 2014. Further, a supplemental clerk’s record was filed on July 8, 2014. These
supplemental records contain the motions, admonishments and rulings that Rodriguez complains
were missing from the record.
        The clerk is directed to forward copies of these supplemental records to appellant with
this order.
        The record in this case is complete, and Appellant’s brief is due within 30 days from the
date of this order. Absent extraordinary circumstances, no extensions of time will be granted for
filing of the brief.
       It is so ORDERED.

Judge’s signature: ___/s/_Rebeca Huddle
                   X Acting individually     Acting for the Court


Date: September 18, 2014